DETAILED ACTION
This action is made in response to the amendments/remarks filed on August 9, 2021. This action is made final.
Claims 1-3, 5-7, 15, 17-18, 20-23, 25-30 are pending. Claims 8-14 have been previously cancelled by preliminary amendment. Claims 4, 16, 19, and 24 are presently cancelled.  Claims 1-3, 5, 15-18, 23, and 25-27 have been amended. Claims 28-30 are newly added. Claims 1, 15, and 16 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
	Applicant’s arguments filed August 9, 2021, have been fully considered but are moot in light of the new grounds of rejection.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15-17, 19, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (USPPN: 2015/0040039; hereinafter Xu) in further view of Mackinlay et al. (USPN: 5,689,287; hereinafter Mackinlay).
As to claim 1, Xu teaches An image display (e.g., see Fig. 1, [0017]) method, comprising: 
displaying a thumbnail image interface comprising at least two thumbnail images; wherein the thumbnail image interface is a two-dimensional perspective image interface (e.g., see Fig. 1, [0029] displaying an initial viewing field including a plurality of thumbnail images); 
when a first touch operation on a first thumbnail image in the at least two thumbnail images is detected, displaying a [three-dimensional] perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images (e.g., see Figs. 1-3, [0018] teaching user gesture on a cell (i.e., thumbnail image) such that the selected cell is displayed in an increase/zoomed view while the remaining cells are displaying in varying decreased sizes); 
positional relationship between the remaining thumbnail and the zoomed-in image on the three-dimensional perspective image interface is the same as positional relationship in the thumbnail image interface (e.g., see Figs. 1-3 wherein the positional relationship between the surrounding images and the zoomed-in image are the same as presented in the initial viewing field); 
wherein the zoomed-in image is a raised image in perspective on the three-dimensional perspective image interface and a raised height in perspective of each area of the raised image in perspective is consistent; and the thumbnail image closer to the raised image in perspective, has a higher raised height in perspective on the three-dimensional perspective image interface.
However, in the same field of endeavor of graphical user interfaces for displaying content, Mackinlay teaches wherein the zoomed-in image is a raised image in perspective on the three-dimensional perspective image interface and a raised height in perspective of each area of the raised image in perspective is consistent (e.g., see Figs. 7-8 wherein the zoomed-in image is raised in height as a three-dimensional image and the raised height is consistent); and the thumbnail image closer to the raised image in perspective, has a higher raised height in perspective on the three-dimensional perspective image interface (e.g., see Figs. 7-8 wherein the images closer to the raised image in perspective have a higher raised height in the three-dimensional perspective image interface).  Accordingly, it would have been obvious to modify Xu in view of Mackinlay because of the overlapping subject matter and the teaching from Mackinlay to provide an interface in which a user can access zoomed in detail of an image while still maintaining the context in which the image is positioned amongst other content (e.g., see 3:25-28 of Mackinlay).

As to claim 2, the rejection of claim 1 is incorporated. Xu-Mackinlay further teach wherein in the three-dimensional perspective image interface, a size of each of the remaining thumbnail images is gradually decreased in a direction away from the raised image in perspective, and a raised height in perspective of each of the remaining thumbnail images is gradually decreased in the direction away from the raised image in perspective (e.g., see Fig. 2 of Xu wherein the size of the surrounding thumbnail images are reduced in size from the zoomed-in image. See also Figs. 7-8 of Mackinlay wherein the size of the remaining images are gradually decreased in size and height a direction away from the raised image).  

As to claim 25, the rejection of claim 2 is incorporated. Xu-Mackinlay further teach wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images, when a second touch operation on a second thumbnail image rather than the raised image in perspective on the three-dimensional perspective image interface is detected, adjusting the three-dimensional perspective image interface by taking a position of the second thumbnail image as a reference (e.g., see Figs. 2-3 of Xu wherein, while in the magnified view, a user can provide input to navigate to another thumbnail image and the magnified view is adjusted accordingly); Page 3 of 11Application No. UnassignedPreliminary Amendment Attorney Docket Number C4201.10071US01wherein a raised image in perspective on the adjusted three-dimensional perspective image interface is a zoomed-in image of the second thumbnail image (e.g., see Figs. 7-8, 4:35-46 of Mackinlay wherein a user can move the focus panel for which the three-dimensional image is adjusted according.  See also Figs. 2-3 and [0018] of Xu wherein selection of another thumbnail switches the view to display and enlarged view of the selected thumbnail).  

As to claims 15, 17, 19 and 23, the claims are directed to the mobile terminal implementing the method of claims 1, 2, 4 and 25 and further recites a memory, a processor, and computer program (e.g., see Fig. 1, 2:42-45) and are similarly rejected.

As to claim 16, the claim is directed to the computer-readable storage medium implementing the method of claim 1 and is similarly rejected.

Claims 3, 18, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Mackinlay, as applied above, and in further view of Schmidt (USPN: 9,529,509; hereinafter Schmidt) 
As to claim 3, the rejection of claim 1 is incorporated. Xu-Mackinlay further teach wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images, when a second touch operation on a second thumbnail image rather than the raised image in perspective on the three-dimensional perspective image interface is detected, adjusting the three-dimensional perspective image interface by taking a position of the second thumbnail image as a reference (e.g., see Figs. 2-3 of Xu wherein, while in the magnified view, a user can provide input to navigate to another thumbnail image and the magnified view is adjusted accordingly); Page 3 of 11Application No. UnassignedPreliminary Amendment Attorney Docket Number C4201.10071US01wherein a raised image in perspective on the adjusted three-dimensional perspective image interface is a zoomed-in image of the second thumbnail image (e.g., see Figs. 7-8, 4:35-46 of Mackinlay wherein a user can move the focus panel for which the three-dimensional image is adjusted according.  See also Figs. 2-3 and [0018] of Xu wherein selection of another thumbnail switches the view to display and enlarged view of the selected thumbnail) 
wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images, when a first [direction sliding] operation on the raised image in perspective is detected, updating the raised image in perspective on the three-dimensional perspective image interface and the remaining thumbnail images, according to a [sliding direction of the first direction sliding] operation (e.g., see Figs. 2-3 of Xu wherein, while in the magnified view, a user can provide input to navigate to another thumbnail image and the magnified view is adjusted accordingly.  See also Figs. 7-8, 4:35-46 of Mackinlay wherein a user can move the focus panel for which the three-dimensional image is adjusted according.  See also Figs. 2-3 and [0018] of Xu wherein selection of another thumbnail switches the view to display and enlarged view of the selected thumbnail); Page 3 of 11Application No. UnassignedPreliminary Amendment ; or
when a second [direction sliding] operation on the raised image in perspective is detected, adjusting the three-dimensional perspective image by taking a position of an adjacent thumbnail image of the zoomed-in image as a reference; wherein a raised image in perspective on the adjusted three-dimensional perspective image interface is a zoomed-in image of the adjacent thumbnail image (e.g., see Figs. 2-3 of Xu wherein, while in the magnified view, a user can provide input to navigate to another thumbnail image and the magnified view is adjusted accordingly.  See also Figs. 7-8, 4:35-46 of Mackinlay wherein a user can move the focus panel for which the three-dimensional image is adjusted according.  See also Figs. 2-3 and [0018] of Xu wherein selection of another thumbnail switches the view to display and enlarged view of the selected thumbnail).
While Xu and Mackinlay teach user input on a new image after display of the zoomed-in image, Xu-Mackinlay fail to teach the operation as being a sliding direction.  However, in the same field of endeavor of graphical user interfaces, Schmidt teaches a sliding direction (e.g., see 9:27-50 of Schmidt wherein, while in the magnified view, a user can provide a swipe input to navigate to another thumbnail image, including an adjacent image, and the magnified view is adjusted accordingly).  Accordingly, it would have been obvious to modify Xu-Mackinlay in order to selectively view different enhanced view levels for a plurality of different content (e.g., see 9:38-40 of Schmidt).

As to claim 26, the rejection of claim 2 is incorporated. Xu-Mackinlay further teach wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images, when a first [direction sliding] operation on the raised image in perspective is detected, updating the raised image in perspective on the three-dimensional perspective image interface and the remaining thumbnail images, according to a [sliding direction of the first direction sliding] operation (e.g., see Figs. 2-3 of Xu wherein, while in the magnified view, a user can provide input to navigate to another thumbnail image and the magnified view is adjusted accordingly.  See also Figs. 7-8, 4:35-46 of Mackinlay wherein a user can move the focus panel for which the three-dimensional image is adjusted according.  See also Figs. 2-3 and [0018] of Xu wherein selection of another thumbnail switches the view to display and enlarged view of the selected thumbnail)Page 3 of 11Application No. UnassignedPreliminary Amendment; or
when a second [direction sliding] operation on the raised image in perspective is detected, adjusting the three-dimensional perspective image by taking a position of an adjacent thumbnail image of the zoomed-in image as a reference; wherein a raised image in perspective on the adjusted three-dimensional perspective image interface is a zoomed-in image of the adjacent thumbnail image (e.g., see Figs. 2-3 of Xu wherein, while in the magnified view, a user can provide input to navigate to another thumbnail image and the magnified view is adjusted accordingly.  See also Figs. 7-8, 4:35-46 of Mackinlay wherein a user can move the focus panel for which the three-dimensional image is adjusted according.  See also Figs. 2-3 and [0018] of Xu wherein selection of another thumbnail switches the view to display and enlarged view of the selected thumbnail).
While Xu and Mackinlay teach user input on a new image after display of the zoomed-in image, Xu-Mackinlay fail to teach the operation as being a sliding direction.  However, in the same field of endeavor of graphical user interfaces, Schmidt teaches a sliding direction (e.g., see 9:27-50 of Schmidt wherein, while in the magnified view, a user can provide a swipe input to navigate to another thumbnail image, including an adjacent image, and the magnified view is adjusted accordingly).  Accordingly, it would have been obvious to modify Xu-Mackinlay in order to selectively view different enhanced view levels for a plurality of different content (e.g., see 9:38-40 of Schmidt).

As to claim 18, the claim is directed to the mobile terminal implementing the method of claim 3 and is similarly rejected.

Claims 5, 20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Mackinlay, as applied above, and in further view of Schmidt (USPN: 9,529,509; hereinafter Schmidt) and Ko (USPPN: 2014/0075354; hereinafter Ko).
As to claim 5, the rejection of claim 1 is incorporated. While Mackinlay teaches exiting the program which provides the three-dimensional view (e.g., see Fig. 6), Xu-Mackinlay fail to explicitly teach wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images, when a zoomed-out operation on the raised image in perspective is detected, displaying the thumbnail image interface.
However, in the same field of endeavor of graphical user interfaces for viewing content, Schmidt teaches wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images, when a zoomed-out operation on the raised image in perspective is detected, displaying the thumbnail image interface (e.g., see 8:26-32 wherein during a magnified view, a user can provide input to zoom out and reduce the magnification).  Accordingly, it would have been obvious to modify Xu-Mackinlay in view of Schmidt because of the overlapping subject matter and the teaching from Schmidt in order to selectively view different enhanced view levels (e.g., see 8:20-26 of Schmidt).
While Schmidt teaches a plurality of user inputs, Xu-Mackinlay-Schmidt fails to teach when a third touch operation on the thumbnail image interface is detected, displaying at least one folder image in a preset area of the thumbnail image interface; when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to a target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image.  
However, in the same field of endeavor of graphical user interfaces for displaying and manipulating data, Ko teaches when a third touch operation on the thumbnail image interface is detected, displaying at least one folder image in a preset area of the thumbnail image interface (e.g., see Fig. 13, [0208], [0211] wherein a touch input is received on a thumbnail image interface such that at least one folder images is presented in a preset area); when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to a target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image (e.g., see Fig. 13, [0208] wherein a drag operation of a target thumbnail image is detected and dragged into a folder corresponding to the target folder).  Accordingly, it would have been obvious to modify Xu-Mackinlay-Schmidt in view of Ko to easily manage data files in a folder for providing a more convenient user interface (e.g., see [0007] of Ko).

As to claim 27, the rejection of claim 2 is incorporated. While Mackinlay teaches exiting the program which provides the three-dimensional view (e.g., see Fig. 6), Xu-Mackinlay fail to explicitly teach wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images, when a zoomed-out operation on the raised image in perspective is detected, displaying the thumbnail image interface.
However, in the same field of endeavor of graphical user interfaces for viewing content, Schmidt teaches wherein the method further comprises: after the step of displaying a three-dimensional perspective image interface comprising a zoomed-in image of the first thumbnail image and remaining thumbnail images, when a zoomed-out operation on the raised image in perspective is detected, displaying the thumbnail image interface (e.g., see 8:26-32 wherein during a magnified view, a user can provide input to zoom out and reduce the magnification).  Accordingly, it would have been obvious to modify Xu-Mackinlay in view of Schmidt because of the overlapping subject matter and the teaching from Schmidt in order to selectively view different enhanced view levels (e.g., see 8:20-26 of Schmidt) 
While Schmidt teaches a plurality of user inputs, Schmidt fails to teach when a third touch operation on the thumbnail image interface is detected, displaying at least one folder image in a preset area of the thumbnail image interface; when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to a target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image.  
However, in the same field of endeavor of graphical user interfaces for displaying and manipulating data, Ko teaches when a third touch operation on the thumbnail image interface is detected, displaying at least one folder image in a preset area of the thumbnail image interface (e.g., see Fig. 13, [0208], [0211] wherein a touch input is received on a thumbnail image interface such that at least one folder images is presented in a preset area); when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to a target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image (e.g., see Fig. 13, [0208] wherein a drag operation of a target thumbnail image is detected and dragged into a folder corresponding to the target folder).  Accordingly, it would have been obvious to modify Xu-Mackinlay-Schmidt in view of Ko to easily manage data files in a folder for providing a more convenient user interface (e.g., see [0007] of Ko).

As to claim 20, the claim is directed to the mobile terminal implementing the method of claim 5 and is similarly rejected.

Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Mackinlay, Schmidt, and Ko, as applied above, and in further view of Park (USPPN: 2012/0240071; hereinafter Park).
As to claim 6, the rejection of claim 5 is incorporated. While Ko teaches dragging and dropping a thumbnail image to a target folder, Xu-Mackinlay-Schmidt-Ko fail to teach wherein the step of when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to aPage 4 of 11Application No. UnassignedPreliminary AmendmentAttorney Docket Number C4201.10071US01 target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image, comprises: when the drag operation of dragging the target thumbnail image displayed on the thumbnail image interface to the target folder image is detected, adjusting the target folder image to a zoomed-in three-dimensional perspective image, zooming in a boundary corresponding to the target folder image in the preset area and dragging the target thumbnail image into the folder corresponding to the target folder image.  
However, in the same field of endeavor of graphical user interfaces for displaying and manipulating data, Park teaches wherein the step of when a drag operation of dragging a target thumbnail image displayed on the thumbnail image interface to aPage 4 of 11Application No. UnassignedPreliminary AmendmentAttorney Docket Number C4201.10071US01 target folder image is detected, dragging the target thumbnail image into a folder corresponding to the target folder image, comprises: when the drag operation of dragging the target thumbnail image displayed on the thumbnail image interface to the target folder image is detected, adjusting the target folder image to a zoomed-in three-dimensional perspective image, zooming in a boundary corresponding to the target folder image in the preset area and dragging the target thumbnail image into the folder corresponding to the target folder image (e.g., see Fig. 11, [0187] teaching a drag and drop operation of a thumbnail image to a target folder such that the target folder size is adjusted to be a zoomed-In image).  Accordingly, it would have been obvious to modify Xu-Mackinlay-Schmidt-Ko in view of Park to provide easy identification of a location where a selected object is to be dropped, thus providing user ease and convenience (e.g., see [0008] of Park).

As to claim 21, the claim is directed to the mobile terminal implementing the method of claim 6 and is similarly rejected.

Claims 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, Mackinlay, Schmidt, Ko, and Park, as applied above, and in further view of Pedrick et al. (USPPN: 2017/0192656; hereinafter Pedrick).
As to claim 7, the rejection of claim 6 is incorporated. While Park teaches restoring the boundary of the target folder area and the preset area after zooming in a e.g., see Fig. 11), Schmidt-Kim-Ko-Park fail to teach hiding the folder image in the preset area.
However, in the same field of endeavor of graphical user interfaces for managing and manipulating data, Pedrick teaches hiding the folder image in the preset area (e.g., see Fig. 7, [0082] teaching after an item is added to a folder, hiding the folder image in the preset area).  Accordingly, it would have been obvious to modify Xu-Mackinlay-Schmidt-Ko-Park in view of Pedrick to provide an easy way for a user to add items to a folder while preserving value display space by permitting a user to hide unused content (e.g., see [0081] of Pedrick).

As to claim 22, the claim is directed to the mobile terminal implementing the method of claim 7 and is similarly rejected.

Claims 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Mackinlay, as applied above, and in further view of Rodriguez et al. (USPN: 7,373,650; hereinafter Rodriguez).
	
	As to claim 28, the rejection of claim 1 is incorporated.  While Xu teaches the images as being thumbnail images, Xu-Mackinlay fail to teach wherein the first thumbnail image is a video; and the raised image in the perspective on the three-dimensional perspective image interface is a zoomed-in video in a playing state of the first thumbnail image.
	However, in the same field of endeavor of graphical user interfaces, Rodriguez teaches wherein the first thumbnail image is a video; and the raised image in the perspective on the [three-dimensional] perspective image interface is a [zoomed-in] video in a playing state of the first thumbnail image (e.g., see 5:1-24, 9:50-10:2 teaching a plurality of thumbnail videos wherein in response to a selection, a thumbnail of the video in a playing state is displayed in a protruding and/or highlighted manner.  See also Mackinlay specifically teaching a zoomed-in perspective).  Accordingly, it would have been obvious to modify Xu-Mackinlay in view of Rodriguez as a simple e.g., see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143).	

	As to claim 30, the rejection of claim 28 is incorporated.  Xu-Mackinlay-Rodriguez further teaches wherein the remaining thumbnail images are videos; the remaining thumbnail images on the three-dimensional perspective image interface are videos in a playing state; the method further includes: controlling a mobile terminal to only output audio of the raised image in perspective (e.g., see 5:1-24, 9:50-10:2 of Xu teaching a plurality of thumbnail playing videos wherein in response to a selection, a thumbnail of the video in a playing state is displayed in a protruding and/or highlighted manner and is the sole video playing audio.  See also Mackinlay specifically teaching a zoomed-in perspective).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Mackinlay, as applied above, and in further view of Hwangbo et al. (USPPN: 2009/0132921; hereinafter Hwangbo).
As to claim 29 (incorporating the limitations of claim 28), while Xu teaches the images as being thumbnail images, Xu-Mackinlay fail to teach wherein the first thumbnail image is a video; and the raised image in perspective on the three-dimensional perspective image interface is a zoomed-in video in a playing state of the first thumbnail image, wherein the remaining thumbnail images are videos; and the remaining thumbnail images on the three-dimensional perspective image interface are videos in a paused state.
	However, in the same field of endeavor of graphical user interfaces, Hwangbo teaches wherein the first thumbnail image is a video (e.g., see Fig. 6 teaching a plurality of thumbnail images as videos); and the raised image in perspective on the three-dimensional perspective image interface is a zoomed-in video in a playing state of the first thumbnail image (e.g., see Fig. 6 [0081] wherein the zoomed-in interface is a playing state of the selected thumbnail image); wherein the remaining thumbnail images are videos (e.g., see Fig. 6 teaching a plurality of thumbnail images as videos); and the remaining thumbnail images on the three-dimensional perspective image interface are videos in a paused state (e.g., see Fig. 6, [0081] wherein only the selected and zoomed-in thumbnail is in a playing state and the remaining videos are inactive).  Accordingly, it would have been obvious to modify Xu-Mackinlay in view of Hwangbo as a simple substitution of one known type of content (i.e., image) for another (i.e., video content) to yield the predictable results of providing a zoomable interface for video content thereby providing the benefits of Xu-Mackinlay to media type content content (e.g., see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143).
Relevant Art not Cited
	As a courtesy, the following references have been identified as being relevant to the claimed invention.  Applicant is encouraged to review the below references when filing and subsequent remarks and/or amendments.
Robertson et al. (USPN: 5,670,984): teaching a three-dimensional perspective projection of a plurality of images
Fuji et al. (USPN: 5,812,111): teaching a bifocal picture display system
Baar et a. (USPPN: 2006/0098028): compound lenses for data presentation 


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Stella Higgs/Primary Examiner, Art Unit 2179